ORDER
PER CURIAM.
The defendant Mike Bauer appeals from a judgment entered on a jury verdict in a breach of contract action which returned damages in favor of the plaintiffs Davis after the court directed a verdict in favor of the plaintiffs on the issue of the liability of Mike Bauer only. The plaintiffs cross-appeal from the judgment entered on the jury verdict in favor of the defendant Diana Bauer.
The motion by the plaintiffs for sanctions against the defendants for frivolous appeal is denied.
The judgment is affirmed. Rule 84.16(b).